Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42-43 and 47-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liddicoat (US 2005/0154404) in view of Sekine et al. (US 2006/0253128). Regarding claim 42, Liddicoat discloses a method for closing a left atrial appendage (“LAA”) of a heart comprising advancing a closure device into the pericardial space and adjacent to the LAA (abstract);  wherein the closure device comprise an elongate body (see fig. 12), a closure element (45,50) comprising a loop (50) defining a continuous aperture therethrough, a suture (32) comprising a suture loop, and a retention member (35), closing the LAA with the closure element (fig. 7, figs. 17-18; par. 105), securing the closed LAA with the suture loop (par. 130, noting suture loop is what holds the LAA closed), and severing the suture (par. 130). Liddicoat does not expressly disclose a retention member comprising a first and second lumen as claimed.
Sekine teaches, in the same field of endeavor of ligating tissue, a closure device (51) comprised of an elongate body, a closure element (72,75) comprising a loop, a suture (54,57) comprising a loop and a retention member (76) comprising first and second lumens (76a,b), wherein the closure element is housed within the first lumen and the suture loop is housed within the second lumen (figs. 16-18; par. 145,146). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the closure device of Liddicoat to include the closure device of Sekine, including the closure element, suture loop, and retention member as taught by Sekine for the purpose of resecting the LAA, preventing the resection snare from slipping of the ligated tissue, and allocating a gap between the suture loop and closure element (par. 145, 146 of Sekine). 
Regarding claim 43, securing the LAA with the suture loop comprises tensioning the suture to tighten the loop (par. 130 of Liddicoat).
Regarding claims 47-49, Liddicoat further discloses advancing a first guide (100) into the LAA (par. 111 and 121; fig. 15) and advancing a second guide (92) into the pericardial space wherein the first guide comprises a first alignment member and the second guide comprises a second alignment member. Liddicoat discloses aligning the first and second alignment members (see fig. 17). Note that the first guide may also be considered guidewire 155 in fig. 32.
Regarding claim 50, Liddicoat discloses advancing an expandable member (115) into the LAA along the first guide (100 or 155) and expanding the expandable member within the LAA (figs. 15-16).   
Regarding claim 51, the suture is severed by being “cut” as per par. 130. Thus, it is understood that a cutting device is used.
Regarding claim 52, the closure device is visualized during advancement using fluoroscopy (par. 155 of Liddicoat). 
Claim 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liddicoat in view of Sekine as applied to clam 42 above and further in view of Stewart et al. (US 2006/0020271). Liddicoat in view of Sekine discloses the invention substantially as stated above but does not expressly disclose confirming satisfactory closure of the LAA. Stewart teaches manufacturing a loop with radiopaque qualities in order to visualize the loop inside the body (par. 127) and confirming satisfactory closure of the LAA (par. 128 teaches viewing a loop occluding the LAA via ultrasound, TEE, or fluoroscopy after the occlusion procedure, thus teaching the step of confirming satisfactory closure of LAA). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Liddicoat/Sekine to include radiopaque qualities in the loop and to include the step of confirming satisfactory closure of the LAA as taught by Stewart for the purpose of determining whether the loop is positioned correctly around LAA after the occlusion procedure.
Claim 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liddicoat in view of Sekine as applied to clam 42 above and further in view of Brandt (US 2004/0116943). Liddicoat in view of Sekine discloses the invention substantially as stated above but does not expressly disclose that one or more of the closure element and the suture loop comprises a radiopaque or echogenic material. Brandt discloses another suture loop (36) used to occlude blood flow into/through tissue. Brandt teaches that a radiopaque marker may be provided on either end of the suture (30) to ensure that the knot (e.g., 38; fig. 4) forming the suture loop (36) may be visible on future radiographs (par. 48). It would have been obvious to one of ordinary skill in the art to modify the prior art of Liddicoat to include a radiopaque material on the suture loop as taught by Brandt in order to allow visualization of the loop on future radiographs. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (42, 43, 47-53, 56-61) and (45, 54) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1) and (5), respectively, of U.S. Patent No. 8,986,325 in view of Liddicoat. Claims (1) and (5) claim the invention of claims (42, 43, 47-53, 56-61) and (45, 54), respectively, except for the following which is taught by Liddicoat. Regarding instant claim 42, Liddicoat teaches that the closure device is advanced into the pericardial space (see abstract; [0123]) in order to correctly position the closure device over the outer surface of the LAA and such a modification to the method of claim 1 of ‘325 would have been considered obvious for the predictable result of ensuring that the closure device is directly adjacent with the LAA to be occluded. Regarding instant claims 42 and 53, Liddicoat further teaches severing the suture to leave the suture loop around the LAA (par. 76, 130; fig. 11) and adding such a step to the method of claim 1 of ‘325 would have been obvious in order to leave the suture loop in position around the LAA, thus occluding the LAA, and to remove (by severing) any suture extending out of the body to avoid infection. Regarding claims 51 and 60, the use of a cutting device to sever the suture would have been considered obvious since severing the suture without a cutting device (e.g., by ripping the suture) is inefficient and might lead to surgical complications due to the amount of force needed to rip the suture. Regarding claims 47-50 and 56-59, claim 1 of ‘325 includes the step of advancing a first guide through a vasculature and into the left LAA. Liddicoat discloses advancing a first guide (100) into the LAA (par. 111 and 121; fig. 15) and advancing a second guide (92) into the pericardial space wherein the first guide comprises a first alignment member and the second guide comprises a second alignment member. Liddicoat discloses aligning the first and second alignment members (see fig. 17). Note that the first guide may also be considered guidewire 155 in fig. 32. Liddicoat discloses advancing an expandable member (115) into the LAA along the first guide (100 or 155) and expanding the expandable member within the LAA (figs. 15-16). Adding the above steps taught by Liddicoat to the method of claim 1 of ‘325 would have been considered obvious in order to facilitate correct placement of the closure device by providing 1st and 2nd alignment members that facilitate correct placement of the closure device with respect to the LAA as discussed in par. 110 and 111 of Liddicoat, and a balloon that further ensures correct placement of the suture loop at the neck of the LAA as discussed in par. 130 of Liddicoat.
Regarding claims 52 and 61, Liddicoat further teaches visualizing the closure device during advancement using fluoroscopy (par. 155 of Liddicoat) and adding this step to the method of claim 1 of ‘325 would have been obvious in view of Liddicoat in order to facilitate correct placement of the closure device with respect to the LAA to be occluded.
Claims 46 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,986,325 in view of Liddicoat as applied above and further in view of Brandt (US 2004/0116943). Claim 1 of ‘325 in view of Liddicoat claims the invention substantially as stated above, but does not claim that one or more of the closure element and the suture loop comprises a radiopaque or echogenic material.  Brandt discloses another suture loop (36) used to occlude blood flow into/through tissue. Brandt teaches that a radiopaque marker may be provided on either end of the suture (30) to ensure that the knot (e.g., 38; fig. 4) forming the suture loop (36) may be visible on future radiographs (par. 48). It would have been obvious to one of ordinary skill in the art to modify method of claim 1 of ‘325 as modified in view of Liddicoat to include a radiopaque material on the suture loop as taught by Brandt in order to allow visualization of the loop on future radiographs. 

Allowable Subject Matter
Claims 53-61 would be allowable if a proper terminal disclaimer is filed to overcome the nonstatutory double patenting rejections set forth above in this Office action. The closest prior art of Liddicoat in view of Sekine (see rejections above) fails to disclose or make obvious the step of tightening the suture loop to release the suture loop from the retention member after closing the closure element. 
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of Liddicoat in view of Sekine (see rejections above) fails to disclose or make obvious the step of releasing the suture loop from the retention member prior to severing the suture. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 12/15/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771